                                                              JS-6
 1
     NICOLA T. HANNA
 2   Acting United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8
           Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10
           Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12
     Attorneys for Defendant
13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15   HECTOR MIRAMONTES,                       )   2:19-cv-02932-PLA
16                                            )
           Plaintiff,                         )   JUDGMENT OF REMAND
17                                            )
                  v.                              PURSUANT TO SENTENCE
18                                            )   FOUR OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                             )
19   Commissioner of Social Security,         )
20                                            )
           Defendant.                         )
21
22         The Court, having approved the parties’ Stipulation to Voluntary Remand
23   Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
24   HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
25   action is remanded to the Commissioner of Social Security for further proceedings
26   consistent with the Stipulation to Remand.
27           January 16, 2020
     Date: ________________                __________________________
28                                         HON. PAUL L. ABRAMS
                                           UNITED STATES MAGISTRATE JUDGE


                                            -1-
